DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 18, 19, 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2007/0082448 to Kim et al (hereinafter Kim).
Regarding Claim 1, Kim discloses a semiconductor device comprising: 
a channel portion (118, Fig. 24B) on a substrate, the channel portion comprising two or more curved nanosheets or nanowires spaced apart from each other in a lateral direction relative to the substrate and each having a C-shaped cross section (Fig. 24B, three channel portions are depicted); 
source/drain portions (196, 130) respectively located at upper and lower ends of the channel portion relative to the substrate; and 
a gate stack (122) surrounding an outer circumference of each nanosheet or nanowire in the channel portion.

Regarding Claim 18, Kim discloses the semiconductor device according to Claim 1, wherein at least a portion of an outer circumference of the gate stack extends along a corresponding outer circumference of the source/drain portion at the upper end of the channel portion (Fig. 24B).

Regarding Claim 19, Kim discloses the semiconductor device according to Claim 1, wherein the highest surface of a gate conductor layer in the gate stack is higher than a top surface of the channel portion (Fig. 24B).

Regarding Claims 37 and 38, Kim discloses an electronic apparatus comprising a semiconductor device according to Claim 1 comprising at least one selected from a group consisting of smart phones, computers, tablet computers, wearable smart devices, artificial intelligence devices, and mobile power supplies [0005].


Claims 1, 9-11, 14, 16, 17, 20-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2007/0246783 to Moon et al (hereinafter Moon).
Regarding Claim 1, Moon discloses a semiconductor device comprising: 
a channel portion (211, Fig. 3) on a substrate, the channel portion comprising two or more curved nanosheets or nanowires spaced apart from each other in a lateral direction relative to the substrate and each having a C-shaped cross section (Fig. 3, two channel portions are depicted); 
source/drain portions (235, 231) respectively located at upper and lower ends of the channel portion relative to the substrate; and 


Regarding Claim 9, Moon discloses the semiconductor device according to Claim 1, wherein at least some of the two or more nanosheets or nanowires are different in at least one aspect of thickness, material, and doping concentration [0037].

Regarding Claim 10, Moon discloses the semiconductor device according to Claim 1, wherein the substrate has a plurality of semiconductor devices, wherein at least one nanosheet or nanowire in at least one semiconductor device is different from at least one nanosheet or nanowire in at least another semiconductor device in at least one aspect of thickness, material, and doping concentration [0037].

Regarding Claim 11, Moon discloses the semiconductor device according to Claim 1, wherein the two or more nanosheets or nanowires comprise a pair or more pairs of nanosheets or nanowires symmetrical about a plane extending in a vertical direction relative to the substrate (Fig. 3).

Regarding Claim 14, Moon discloses the semiconductor device according to Claim 1, wherein each of the two or more nanosheets or nanowires has a substantially uniform thickness (Fig. 3).

Regarding Claim 16, Moon discloses the semiconductor device according to Claim 1, wherein at least a portion of the gate stack adjacent to the channel portion is substantially coplanar with the channel portion (Figs. 3).

Regarding Claim 17, Moon discloses the semiconductor device according to Claim 11, wherein the plane is a center plane of the source/drain portion at the upper end of the channel portion (Fig. 3).

Regarding Claim 20, Moon discloses the semiconductor device according to claim 1, wherein the channel portion and/or the source/drain portion comprises a single crystal semiconductor material (silicon, [0033]).

Regarding Claim 21, Moon discloses the semiconductor device according to Claim 11, wherein the substrate has a plurality of the semiconductor devices, wherein respective channel portions of at least some of the semiconductor devices are substantially coplanar (Fig. 3).

Regarding Claim 22, Moon discloses the semiconductor device according to claim 21, wherein respective upper source/drain portions of the at least some semiconductor devices are substantially coplanar (Fig. 3), and
respective lower source/drain portions thereof are substantially coplanar (Fig. 3).

Regarding Claim 23, Moon discloses the semiconductor device according to Claim 1, wherein, in a cross section extending laterally relative to the substrate, the two or more nanosheets or nanowires substantially extend in parallel (Figs. 1 & 3).

Regarding Claim 25, Moon discloses the semiconductor device according to Claim 1, wherein on opposite sides of at least one curved nanosheet or nanowire, of the two or more curved nanosheets or nanowires, in the lateral direction, gate lengths of the gate stacks are substantially equal (Fig. 3). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Moon.
Regarding Claim 24, Moon discloses the semiconductor device according to Claim 1 but does not disclose a cross section extending laterally relative to the substrate wherein each of the two or more nanosheets or nanowires is U-shaped.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the nanosheets or nanowires of Moon such that they are U-shaped. Absent any unexpected results by Applicant, the nanosheets or nanowires might be patterned in various configurations for obvious benefits such as device miniaturization/density and/or controlling the electric field within the transistor, particularly at end termination regions.


Allowable Subject Matter
Claims 26-36 are allowed.
Claims 2-8, 12-13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 requires the semiconductor device according to Claim 1, wherein at least one of the two or more nanosheets or nanowires comprises a plurality of sub-nanosheets or sub-nanowires that are sequentially stacked in the lateral direction and each having a C-shaped cross section. The references of record do not disclose, or suggest, the use of sub-nanosheets or sub-nanowires in a configuration as claimed by Applicant. Claims 3-8 and 15 depend on Claim 2 and are allowable for at least the reasons above. 
Claim 12 requires the semiconductor device according to Claim 1, wherein the substrate has a plurality of semiconductor devices, wherein numbers of nanosheets or nanowires comprised in the channel portions of at least some of the semiconductor devices are different. There is no suggestion, in the references of record, that the number of nanosheets or nanowires be different between different devices in a plurality of similar semiconductor devices. Claim 13 depends on Claim 12 and is allowable for at least the reason above.

Claim 26 recites a method of manufacturing a semiconductor device, comprising: 
providing a stack of a first material layer, a second material layer and a third material layer on a substrate; 
patterning the stack into a bar-shaped structure extending along a first direction; 
forming source/drain portions in the first material layer and the third material layer; 
on opposite sides of the bar-shaped structure in a second direction intersecting with the first direction, laterally recessing a sidewall of the second material layer relative to sidewalls of the first material layer and the third material layer, so as to define a first recessed portion; 
forming a first channel layer on a sidewall of the second material layer exposed by the first recessed portion; 
forming a first position maintaining layer in a remaining space of the first recessed portion; 

forming an isolation layer on the substrate; 
removing the second material layer and the first position maintaining layer; and 
forming a gate stack around the first channel layer on the isolation layer.

The references of record disclose various embodiments for vertical transistors but do not arrive at the devices using a method as claimed by Applicant. US PG Pub 2009/0004861 (“Lee”), US PG Pub 2007/0290258 (“Son”), US PG Pub 2007/0181925 (“Yoon”) and US PG Pub 2007/0012996 (“Yoon”) are cited as being examples of other, relevant references in the art. The references disclose various embodiments for vertical transistors, including curved or C-shaped, channel regions. However, the references also do not arrive at the devices using a method identical, or obvious, to that claimed by Applicant. 
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 27-36 depend on Claim 26 and are allowable for at least the reasons above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818